GLENN L. HENRY, Corporation Counsel, Dane County
You request my opinion whether sec. 59.03 (3) (c), Stats., which relates to the alteration of the boundaries of county supervisory districts between decennial censuses, prohibits the redistricting of supervisory districts under the following circumstances:
      The existing supervisory districts in Dane County were not based upon ward lines. The City of Madison recently annexed a number of town islands and is currently considering redistricting to a 24 aldermanic plan. Since there are now 24 county supervisors representing areas of the City of Madison, *Page 545 
the question has arisen concerning whether Dane County could then redistrict to correspond with the City's aldermanic districts.
Section 59.03 (3) (c), Stats., renumbered from sec. 59.03 (2) (c), by ch. 118, Laws of 1973, provides in part as follows:
      "Changes during decade. New ward lines adopted after the enactment of a plan of supervisory districts under par. (b) due to incorporation, annexation, detachment or consolidation may serve as a basis for altering between federal decennial censuses the boundaries of supervisory districts which utilized such ward lines as district boundaries, in the discretion of the county board. . . ." (Emphasis added.)
Based on the emphasized language of the statute, it is my opinion that your county board may alter its supervisory district boundaries only where the county board establishing such boundaries originally relied on ward lines which have been subsequently altered by incorporation, annexation, detachment or consolidation. Under the circumstances you relate, there was no initial conformity of district and ward boundary lines. Therefore, the statute would not authorize the county board to now alter its district boundaries to conform with any newly created city aldermanic districts.
VAM:JCM